Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  133416(47)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  COMMUNITY RESOURCE CONSULTANTS,
  INC.,
          Plaintiff-Appellee,
                                                                   SC: 133416
  v                                                                COA: 269726
                                                                   Ingham CC: 04-000879-CK
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
             Defendant-Appellant.
  _________________________________________


         On order of the Chief Justice, the motion by Coalition Protecting Auto No-Fault
  for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2007                   _________________________________________
                                                                              Clerk